Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowance 
This notice of allowance is being corrected as there is no priority claim and claim 17 has been cancelled. The remainder of the notice of allowance is the same. 
The notice of allowance is also being corrected as reference number “80” is incorrect.  It is now crossed out and struck from the IDS dated 2-4-21. The applicant has called to agree.
Claims 1-7, 9-12, 14-16, and 18-23 are allowed.  All rejections are withdrawn.  The amendments dated 6-30-22 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 10 and 15.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record of “[a] light detection and ranging (LIDAR) system, comprising:
a laser source configured to generate a beam;
a modulator configured to receive the beam generated by the laser source and 
modulate at least one of 
a frequency or 
a phase of the beam to generate a transmit signal, 
wherein the modulator is 
an acousto-optic modulator;
one or more scanning optics coupled to an autonomous vehicle and 
configured to output the transmit signal; and
one or more processors configured to:
determine a three-dimensional (3D) point cloud corresponding to 
a return signal received from at least one of 
reflection or 
scattering of the transmit signal by a real-world object;
determine a Doppler speed of the object based on the 3D point cloud; and
determine a vehicle velocity of the autonomous vehicle relative to the object based on the Doppler speed”.
	Smith discloses an autonomous vehicle that generates a point cloud. Smith is silent as to “[a] light detection and ranging (LIDAR) system, comprising:
a laser source configured to generate a beam;
a modulator configured to receive the beam generated by the laser source and 
modulate at least one of 
a frequency or 
a phase of the beam to generate a transmit signal, 
wherein the modulator is 
an acousto-optic modulator;
one or more scanning optics coupled to an autonomous vehicle and 
configured to output the transmit signal; and
one or more processors configured to:
determine a three-dimensional (3D) point cloud corresponding to 
a return signal received from at least one of 
reflection or 
scattering of the transmit signal by a real-world object;
determine a Doppler speed of the object based on the 3D point cloud; and
determine a vehicle velocity of the autonomous vehicle relative to the object based on the Doppler speed”.

	Templeton teaches a modulator that can modulate a frequency or a phase.  Templeton is silent as to “[a] light detection and ranging (LIDAR) system, comprising:
a laser source configured to generate a beam;
a modulator configured to receive the beam generated by the laser source and 
modulate at least one of 
a frequency or 
a phase of the beam to generate a transmit signal, 
wherein the modulator is 
an acousto-optic modulator;
one or more scanning optics coupled to an autonomous vehicle and 
configured to output the transmit signal; and
one or more processors configured to:
determine a three-dimensional (3D) point cloud corresponding to 
a return signal received from at least one of 
reflection or 
scattering of the transmit signal by a real-world object;
determine a Doppler speed of the object based on the 3D point cloud; and
determine a vehicle velocity of the autonomous vehicle relative to the object based on the Doppler speed”.

	Maleki teaches a beam splitter and then a frequency modulated signal is provided and a velocity of a target is provided.  Maleki is silent as to an acoustic modulator.   Maleki is silent as to “[a] light detection and ranging (LIDAR) system, comprising:
a laser source configured to generate a beam;
a modulator configured to receive the beam generated by the laser source and 
modulate at least one of 
a frequency or 
a phase of the beam to generate a transmit signal, 
wherein the modulator is 
an acousto-optic modulator;
one or more scanning optics coupled to an autonomous vehicle and 
configured to output the transmit signal; and
one or more processors configured to:
determine a three-dimensional (3D) point cloud corresponding to 
a return signal received from at least one of 
reflection or 
scattering of the transmit signal by a real-world object;
determine a Doppler speed of the object based on the 3D point cloud; and
determine a vehicle velocity of the autonomous vehicle relative to the object based on the Doppler speed”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668